IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-67,717-01


EX PARTE DERRICK DEWAYNE CHARLES





ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. 941969-A IN THE 184TH JUDICIAL
DISTRICT COURT OF HARRIS COUNTY


Per curiam.  


O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
	In May 2003, Applicant pled guilty before the jury of the offense of capital murder. 
The jury then answered the special issues submitted pursuant to Article 37.071 of the Texas
Code of Criminal Procedure in the favor of the State, and the trial court, accordingly, set
punishment at death on May 14, 2003.  This Court subsequently affirmed applicant's
conviction and sentence on direct appeal in an unpublished opinion.  Charles v. State, No.
AP-74,694 (Tex. Crim. App. delivered Feb. 2, 2005).
	In this writ application, applicant presents five allegations in which he challenges the
validity of his sentence.  A hearing was held, and the trial judge entered findings of fact and
conclusions of law recommending that relief be denied.
	This Court has reviewed the record with respect to the allegations made by applicant. 
We agree with the trial court's recommendation and adopt the trial judge's findings and
conclusions with the following exceptions:  the portion of Finding of Fact Number 52 stating,
"[T]rial counsel exercised due diligence in attempting to locate the applicant's Gulf Pines
Hospital records;"  Finding of Fact Number 119; and Conclusion of Law Number 9.  Based
upon the trial court's findings and conclusions and our own review of the record, relief is
denied.
	IT IS SO ORDERED THIS THE 27TH DAY OF FEBRUARY, 2008.

Do Not Publish